DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,468,067 and U.S. Patent No. 11,031,045 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 2013/0188932 A1)(hereinafter Hartley), and further in view of Lee (US 2011/0161820 A1)(hereinafter Lee).
Re claim 1, Hartley discloses a method for outputting a derived media clip corresponding to an annotated timeline stored in a storage server (see figs. 1, 15-16 paragraph 64), the method comprising: - identifying a first content object and a second content object corresponding to the annotated timeline, the first content object and the second content object comprising a plurality of media frames and one or more embedded timecode packets comprising timecode references associated with the plurality of media frames, wherein the embedded timecode references are synchronized to a common timebase (see ¶ 64 for identifying a first content object and a second content object corresponding to the annotated timeline (i.e. first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16), the first content object and the second content object comprising a plurality of media frames (i.e. first segment and second segment are video segments so comprising a plurality of media frames as shown in figs. 1, 15-16) and one or more embedded timecode packets comprising timecode references associated with the plurality of media frames (i.e. timestamps represent timecode references associated with the video segments as shown in figs. 1, 15-16 paragraph 50), wherein the embedded timecode references are synchronized to a common timebase (i.e. timestamps represent timecode synchronized to a reference timeline as shown in figs. 1, 15-16 paragraph 50)); - selecting, for outputting, one or more media frames from the first content object and the second content object, wherein the selection is based on: - a first start timecode and a first end timecode corresponding to a portion of the first content object comprising one or more selected media frames from the first content object, wherein the first start timecode and the first end timecode are referenced to the common timebase (see ¶ 69 for selecting, for outputting, one or more media frames from the first content object and the second content object (i.e. user can select which channel to be displayed whenever multiple channels are available on the timeline as shown in fig. 1), wherein the selection is based on: - a first start timecode and a first end timecode corresponding to a portion of the first content object comprising one or more selected media frames from the first content object, wherein the first start timecode and the first end timecode are referenced to the common timebase (i.e. selection is based on availability of the channel on the timeline at a certain time, which is determined based on start time and end time of the segment as shown in fig. 1)); and - a second start timecode and a second end timecode corresponding to a portion of the second content object comprising one or more selected media frames from the second content object, wherein the second start timecode and the second end timecode are referenced to the common timebase (see ¶ 69 for a second start timecode and a second end timecode corresponding to a portion of the second content object comprising one or more selected media frames from the second content object, wherein the second start timecode and the second end timecode are referenced to the common timebase (i.e. selection is based on availability of the channel on the timeline at a certain time, which is determined based on start time and end time of the segment as shown in fig. 1)); and - outputting the derived media clip corresponding to a combination of the selected media frames based on the user input (see ¶ 69 for outputting the derived media clip corresponding to a combination of the selected media frames based on the user input (i.e. outputting the combination as the active stream as shown in figs. 1, 15))
Hartley fails to explicitly teach the first start timecode corresponds to a first start time marker on the annotated timeline and the first end timecode corresponds to a first end time marker on the annotated timeline, wherein the first start time marker and the first end time marker are based on user input from a user input device at a control station; the second start timecode corresponds to a second start time marker on the annotated timeline and the second end timecode corresponds to a second end time marker on the annotated timeline, wherein the second start time marker and the second end time marker are based on the user input. However, the reference of Lee explicitly teaches the first start timecode corresponds to a first start time marker on the annotated timeline and the first end timecode corresponds to a first end time marker on the annotated timeline, wherein the first start time marker and the first end time marker are based on user input from a user input device at a control station (see ¶ 34 for the first start timecode corresponds to a first start time marker on the annotated timeline and the first end timecode corresponds to a first end time marker on the annotated timeline (i.e. video segments are aligned on a timeline with markers indicating where the segments start and end as shown in fig. 3), wherein the first start time marker and the first end time marker are based on user input from a user input device at a control station (i.e. the user uses an input device to define where the segment starts and ends as described in fig. 3 paragraph 39)); the second start timecode corresponds to a second start time marker on the annotated timeline and the second end timecode corresponds to a second end time marker on the annotated timeline, wherein the second start time marker and the second end time marker are based on the user input (see ¶ 34 for the second start timecode corresponds to a second start time marker on the annotated timeline and the second end timecode corresponds to a second end time marker on the annotated timeline (i.e. video segments are aligned on a timeline with markers indicating where the segments start and end as shown in fig. 3), wherein the second start time marker and the second end time marker are based on the user input (i.e. the user uses an input device to define where the segment starts and ends as described in fig. 3 paragraph 39))
Therefore, taking the combined teachings of Hartley and Lee as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (marker) into the system of Hartley as taught by Lee.
One will be motivated to incorporate the above feature into the system of Hartley as taught by Lee for the benefit of having a server application 122 which accesses various segment files 124 for the selected video from segment file database 150 and transmits the segment files 124 to client application 102 for display in interface 302, wherein FIG. 3 shows a timeline 320 for the selected video file 134, as well as the information in each segment file 124 (shown as segment data 310, 311, 312 and 313 in interface 302), wherein the segment data 310-313 (garnered from corresponding segment files 124) includes, for each segment, a start time and an end time within the timeline 320 such that the location of a start time and an end time for each segment is visually indicated in the timeline 320, wherein segment data 310, for example, shows a line icon 331 indicating a start time within the timeline 320 and a line icon 332 indicating an end time within the timeline 320, wherein segment data 310 may also be shown as a bracket visually indicating the location of the start time and end time for the segment in the timeline 320 in order to ease the processing time and have a user friendly interaction (see fig. 3 ¶ 34)
Re claim 2, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein the first content object and the second content object are stored on the storage server (see figs. 1-2 ¶ 67 for the first content object and the second content object are stored on the storage server (i.e. Step S120, which includes collecting a plurality of video segments through a video aggregation interface, functions to enable videos from a plurality of sources to be collected for an event. Collected videos may be uploaded to the multi-channel video service and stored within the multi-channel video service for processing and possibly hosting of the video as described in paragraph 44). It should be noted that first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16)
Re claim 3, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein the first content object or the second content object comprises a content stream selected from a group consisting of a media stream, an audio stream and a data stream (see ¶s 64-67 for the first content object or the second content object comprises a content stream selected from a group consisting of a media stream, an audio stream and a data stream (i.e. first segment represents first content object and second segment represents second content object, wherein a group consisting of a media stream, an audio stream and a data stream as shown in figs. 1, 15-16))
Re claim 4, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein a unique content identifier is associated with each of the first content object and the second content object (see fig. 1 ¶ 44 for a unique content identifier is associated with each of the first content object and the second content object (i.e. when two video segments are positively correlated, the identifiers may be used to align the video segments in time as described in fig. 4 paragraph 51). It should be noted that first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16)
Re claim 5, the combination of Hartley and Lee as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein the unique content identifier identifies a content source from which the associated content object originated (see fig. 1 ¶ 44 for the unique content identifier identifies a content source from which the associated content object originated (i.e. when two video segments are positively correlated, the identifiers may be used to align the video segments in time as described in fig. 4 paragraph 51). It should be noted that first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16)
Re claim 6, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein metadata corresponding to each of the first content object and the second content object is stored in a metadata database (see ¶s 43, 47 for metadata corresponding to each of the first content object and the second content object is stored in a metadata database (i.e. a video stream incorporating other video segments from the event may be assembled based on metadata (e.g., title, date, tags, creation location) of the particular video segment or any other relevant indicator of the event as described in paragraph 31, furthermore, step S120, which includes collecting a plurality of video segments through a video aggregation interface, functions to enable videos from a plurality of sources to be collected for an event. Collected videos may be uploaded to the multi-channel video service and stored within the multi-channel video service for processing and possibly hosting of the video as described in paragraph 44). It should be noted that first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16, and a video stream incorporating other video segments from the event may be assembled based on metadata is stored in the multi-channel video service)
Re claim 7, the combination of Hartley and Lee as discussed in claim 6 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein the metadata includes one or more of a content source from which the corresponding content object originated, a date and time associated with the corresponding content object, and an encoding format of the corresponding content object (see ¶s 43, 47 for the metadata includes one or more of a content source from which the corresponding content object originated, a date and time associated with the corresponding content object (i.e. a video stream incorporating other video segments from the event may be assembled based on metadata (e.g., title, date, tags, creation location) of the particular video segment or any other relevant indicator of the event as described in paragraph 31, furthermore, step S120, which includes collecting a plurality of video segments through a video aggregation interface, functions to enable videos from a plurality of sources to be collected for an event. Collected videos may be uploaded to the multi-channel video service and stored within the multi-channel video service for processing and possibly hosting of the video as described in paragraph 44). It should be noted that first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16, and a video stream incorporating other video segments from the event may be assembled based on metadata is stored in the multi-channel video service), and an encoding format of the corresponding content object (i.e. compression of the audio signal of one video segment relative to the audio signal of the other video segment as described in paragraph 55))
Re claim 9, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein the combination of the selected media frames includes combining one or more of the selected media frames side-by-side or combining one or more of the selected media frames to provide video-in-video (see ¶s 65-68 for the combination of the selected media frames includes combining one or more of the selected media frames side-by-side or combining one or more of the selected media frames to provide video-in-video (i.e. first segment and second segment are video segments so comprising a combination of a plurality of selected media frames as shown in figs. 1, 15-16))
Re claim 10, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Hartley wherein the combination of the selected media frames includes one or more transitioning operations between media frames of the first object and media frames of the second object, wherein the transitioning operations is selected from the group consisting of switching in and out, fading and cross-fading (see ¶s 65, 67-68 for the combination of the selected media frames includes one or more transitioning operations between media frames of the first object and media frames of the second object, wherein the transitioning operations is selected from the group consisting of switching in and out, fading and cross-fading (i.e. the video content is preferably presented to the user in a continuous stream, the video segments are preferably arranged into multiple channels, as shown in FIG. 1, such that the user may switch between various channels, such as by clicking or selecting a channel or video segment as described in figs. 1, 15-16 paragraph 66). It should be noted that first segment and second segment are video segments so comprising a combination of a plurality of selected media frames as shown in figs. 1, 15-16)
Re claim 11, Hartley discloses a system for outputting a derived media clip corresponding to an annotated timeline stored in a storage server (see figs. 1, 15-16 paragraph 64), the system comprising: - a processor unit (see ¶ 79 for a processor); - a display device (see ¶ 35 for a display device as shown in figs. 1-2); and - a memory unit coupled to the processor unit and configured to store instructions executable by the processor unit (see ¶ 79 for a memory, a processor and instructions executable by the processor); the processor unit being configured to (see ¶ 79 for the processor): - identify a first content object and a second content object corresponding to the annotated timeline, the first content object and the second content object comprising a plurality of media frames and one or more embedded timecode packets comprising timecode references associated with the plurality of media frames, wherein the embedded timecode references are synchronized to a common timebase (see ¶ 64 for identify a first content object and a second content object corresponding to the annotated timeline (i.e. first segment represents first content object and second segment represents second content object as shown in figs. 1, 15-16), the first content object and the second content object comprising a plurality of media frames (i.e. first segment and second segment are video segments so comprising a plurality of media frames as shown in figs. 1, 15-16) and one or more embedded timecode packets comprising timecode references associated with the plurality of media frames (i.e. timestamps represent timecode references associated with the video segments as shown in figs. 1, 15-16 paragraph 50), wherein the embedded timecode references are synchronized to a common timebase (i.e. timestamps represent timecode synchronized to a reference timeline as shown in figs. 1, 15-16 paragraph 50)); - select, for outputting, one or more media frames from the first content object and the second content object, wherein the selection is based on: - a first start timecode and a first end timecode corresponding to a portion of the first content object comprising one or more selected media frames from the first content object, wherein the first start timecode and the first end timecode are referenced to the common timebase (see ¶ 69 for select, for outputting, one or more media frames from the first content object and the second content object (i.e. user can select which channel to be displayed whenever multiple channels are available on the timeline as shown in fig. 1), wherein the selection is based on: - a first start timecode and a first end timecode corresponding to a portion of the first content object comprising one or more selected media frames from the first content object, wherein the first start timecode and the first end timecode are referenced to the common timebase (i.e. selection is based on availability of the channel on the timeline at a certain time, which is determined based on start time and end time of the segment as shown in fig. 1)); and - a second start timecode and a second end timecode corresponding to a portion of the second content object comprising one or more selected media frames from the second content object, wherein the second start timecode and the second end timecode are referenced to the common timebase (see ¶ 69 for a second start timecode and a second end timecode corresponding to a portion of the second content object comprising one or more selected media frames from the second content object, wherein the second start timecode and the second end timecode are referenced to the common timebase (i.e. selection is based on availability of the channel on the timeline at a certain time, which is determined based on start time and end time of the segment as shown in fig. 1)); and - output the derived media clip corresponding to a combination of the selected media frames based on the user input (see ¶ 69 for output the derived media clip corresponding to a combination of the selected media frames based on the user input (i.e. outputting the combination as the active stream as shown in figs. 1, 15))
Hartley fails to explicitly teach the first start timecode corresponds to a first start time marker on the annotated timeline and the first end timecode corresponds to a first end time marker on the annotated timeline, wherein the first start time marker and the first end time marker are based on user input from a user input device at a control station; the second start timecode corresponds to a second start time marker on the annotated timeline and the second end timecode corresponds to a second end time marker on the annotated timeline, wherein the second start time marker and the second end time marker are based on the user input. However, the reference of Lee explicitly teaches the first start timecode corresponds to a first start time marker on the annotated timeline and the first end timecode corresponds to a first end time marker on the annotated timeline, wherein the first start time marker and the first end time marker are based on user input from a user input device at a control station (see ¶ 34 for the first start timecode corresponds to a first start time marker on the annotated timeline and the first end timecode corresponds to a first end time marker on the annotated timeline (i.e. video segments are aligned on a timeline with markers indicating where the segments start and end as shown in fig. 3), wherein the first start time marker and the first end time marker are based on user input from a user input device at a control station (i.e. the user uses an input device to define where the segment starts and ends as described in fig. 3 paragraph 39)); the second start timecode corresponds to a second start time marker on the annotated timeline and the second end timecode corresponds to a second end time marker on the annotated timeline, wherein the second start time marker and the second end time marker are based on the user input (see ¶ 34 for the second start timecode corresponds to a second start time marker on the annotated timeline and the second end timecode corresponds to a second end time marker on the annotated timeline (i.e. video segments are aligned on a timeline with markers indicating where the segments start and end as shown in fig. 3), wherein the second start time marker and the second end time marker are based on the user input (i.e. the user uses an input device to define where the segment starts and ends as described in fig. 3 paragraph 39))
Therefore, taking the combined teachings of Hartley and Lee as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (marker) into the system of Hartley as taught by Lee.
One will be motivated to incorporate the above feature into the system of Hartley as taught by Lee for the benefit of having a server application 122 which accesses various segment files 124 for the selected video from segment file database 150 and transmits the segment files 124 to client application 102 for display in interface 302, wherein FIG. 3 shows a timeline 320 for the selected video file 134, as well as the information in each segment file 124 (shown as segment data 310, 311, 312 and 313 in interface 302), wherein the segment data 310-313 (garnered from corresponding segment files 124) includes, for each segment, a start time and an end time within the timeline 320 such that the location of a start time and an end time for each segment is visually indicated in the timeline 320, wherein segment data 310, for example, shows a line icon 331 indicating a start time within the timeline 320 and a line icon 332 indicating an end time within the timeline 320, wherein segment data 310 may also be shown as a bracket visually indicating the location of the start time and end time for the segment in the timeline 320 in order to ease the processing time and have a user friendly interaction (see fig. 3 ¶ 34)
Re claim 12, the combination of Hartley and Lee as discussed in claim 2 above discloses all the claimed limitations of claim 12.
Re claim 13, the combination of Hartley and Lee as discussed in claim 3 above discloses all the claimed limitations of claim 13.
Re claim 14, the combination of Hartley and Lee as discussed in claim 4 above discloses all the claimed limitations of claim 14.
Re claim 15, the combination of Hartley and Lee as discussed in claim 5 above discloses all the claimed limitations of claim 15.
Re claim 16, the combination of Hartley and Lee as discussed in claim 6 above discloses all the claimed limitations of claim 16.
Re claim 17, the combination of Hartley and Lee as discussed in claim 7 above discloses all the claimed limitations of claim 17.
Re claim 19, the combination of Hartley and Lee as discussed in claim 9 above discloses all the claimed limitations of claim 19.
Re claim 20, the combination of Hartley and Lee as discussed in claim 10 above discloses all the claimed limitations of claim 20.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 2013/0188932 A1)(hereinafter Hartley) as applied to claims 1-7, 9-17 and 19-20 above, and further in view of Lee (US 2011/0161820 A1)(hereinafter Lee), and further in view of Pedlow, JR. et al. (US 2005/0097614 A1)(hereinafter Pedlow).
Re claim 8, the combination of Hartley and Lee as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein one or more of the plurality of media frames are intracoded media frames. However, the reference of Pedlow explicitly teaches wherein one or more of the plurality of media frames are intracoded media frames (see ¶ 73 for one or more of the plurality of media frames are intracoded media frames (i.e. the content comprising intra-coded frames of video))
Therefore, taking the combined teachings of Hartley, Lee and Pedlow as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (intracoded media frames) into the system of Hartley as taught by Pedlow.
One will be motivated to incorporate the above feature into the system of Hartley as taught by Pedlow for the benefit of using the storage capacity of a normal play content file to store digital video content to facilitate trick play, the content comprising intra-coded frames of video, wherein storing a set of indices that relate the intra-coded frames in a first file with the intra-coded frames in a second file, such that playback of the second file simulates a fast-forward playback if played back in a first order and simulates a fast rewind if played back in a second order in order to improve efficiency (see fig. 3 ¶s 74-75)
Re claim 18, the combination of Hartley, Lee and Pedlow as discussed in claim 8 above discloses all the claimed limitations of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/5/2022
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484